Exhibit 99.2 TRACON Pharmaceuticals Announces Pricing of Public Offering of Common Stock San Diego, CA – November 23, 2016 – TRACON Pharmaceuticals (NASDAQ:TCON), today announced the pricing of an underwritten public offering of 2,625,000 shares of its common stock at a price to the public of$5.75per share. The gross proceeds to TRACON from the offering, before deducting the underwriting discounts and commissions and other offering expenses, are expected to be approximately$15.1 million. The offering is expected to close on or aboutNovember 29, 2016, subject to customary closing conditions. In addition, the underwriters have been granted a 30-day option to purchase up to an additional 393,750 shares of common stock at the public offering price, less the underwriting discounts and commissions.
